Exhibit 10.1

CONFIDENTIAL

Separation Agreement & General Release

This Separation Agreement and General Release (the “Agreement”) is entered into
by and between Sharon McCollam (“Executive”) and Williams-Sonoma Inc. (“WSI”),
in final resolution of all existing and potential claims and disputes between
them, as provided below.

1.      Executive ceased performing her duties, including as Chief Operating and
Chief Financial Officer with WSI, effective as of March 6, 2012. Executive
retires from her employment effective as of, and her employment will cease on,
March 16, 2012 (the “Separation Date”). Executive also retires from her position
as a member of WSI’s Board of Directors effective as of March 16, 2012. This
Agreement operates as a full and final settlement and resolution of all past and
present claims, potential claims and disputes that Executive has or may have
against WSI and/or WSI’s predecessors, affiliates, parents, subsidiaries,
officers, directors, employees or agents, including all claims related in any
way to Executive’s employment with WSI and/or separation from employment with
WSI.

2.      In consideration of the releases and agreements set forth below, the
parties agree to the following:

A.      Salary, Benefits and Stock: Pursuant to Executive’s Employment
Agreement, dated December 28, 2002, the Amendment to Executive’s Employment
Agreement, dated November 11, 2008, (collectively, the “Employment Agreement”)
and in consideration of the Executive’s additional promises and releases set
forth below, WSI shall pay Executive the following benefits:

(i)      On the Separation Date, Executive shall be paid all wages and accrued
vacation owed her. March 6, 2012 shall constitute her “separation from service”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A” and such date the “Separation from Service Date”).

(ii)      For the twelve months following her Separation from Service Date (the
“Payment Period”), Executive shall be entitled to receive ongoing payments of
her salary, less applicable withholding, at the rate effective on the Separation
Date, on the existing payroll schedule applicable to officers of the Company.
But for the application of the next sentence, such payments will commence on the
first such scheduled payroll date following the Separation from Service Date.
Notwithstanding the foregoing, in order to comply with Section 409A, payments
that would otherwise be payable during the six-month period following the
Separation from Service Date shall be delayed and paid in a lump sum to
Executive on the first business day following the expiration of such six-month
period (or, in the case of Executive’s earlier death, within ninety (90) days of
Executive’s death). The timing of all other payments shall be unaffected by such
six-month delay.

(iii)      WSI shall pay Executive an additional lump sum payment equal to
eighty percent of her annual base salary as of the Separation Date, less
applicable withholding. Notwithstanding the foregoing, in order to comply with
Section 409A, such payment shall be

 

1



--------------------------------------------------------------------------------

delayed and paid in a lump sum to Executive on the first business day following
the expiration of the six-month period described in Section 2.A.(ii) above (or,
in the case of Executive’s earlier death, within ninety (90) days of Executive’s
death).

(iv)      If Executive timely and properly elects coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) ,
WSI shall pay the premiums for the health coverage of Executive and her
dependents under COBRA until the earlier of (a) the end of a period of eighteen
months following the Separation Date, or (b) such time as Executive commences
other employment which provides her with comparable coverage, or (c) such time
as Executive or a dependent, as the case may be, is no longer eligible for
continued coverage under COBRA. Executive agrees that if she commences other
employment within the eighteen month period following the Separation Date she
will provide WSI with notice of that within one week of her eligibility for
comparable benefits. Such payments made by WSI to Executive or on Executive’s
behalf will be taxable to Executive to the extent required or advisable to avoid
adverse tax or similar consequences to Executive, WSI or WSI’s employees. To the
extent such payments are taxable to Executive, such payments will be provided to
Executive on a “grossed-up” basis for applicable state and federal taxes and
such gross-up shall be made in compliance with Treasury Regulation
Section 1.409A-3(i)(1)(v).

(v)      WSI shall pay Executive $1,300,000 in full satisfaction of Executive’s
annual bonus opportunity for WSI’s fiscal year 2011, less applicable
withholding. Such payment will be made on the first scheduled payroll date in
2012 following the Effective Date.

(vi)      As of the Effective Date, the following WSI equity-based compensation
awards held by Executive shall vest immediately and, if applicable, become
exercisable for the period of time set forth in the applicable award agreement:

 

  a. Executive’s 37,500 stock–settled stock appreciation rights having an
exercise price of $27.72 that are otherwise scheduled to vest on March 25, 2012;

  b. Executive’s 10,000 stock–settled stock appreciation rights having an
exercise price of $34.89 that are otherwise scheduled to vest on March 27, 2012;

  c. Executive’s 14,810 stock-settled stock appreciation rights having an
exercise price of $40.87 that are otherwise scheduled to vest on April 5, 2012;

  d. Executive’s 17,579 restricted stock units that are otherwise scheduled to
vest on May 2, 2012, including any related dividend equivalents; and

  e. Executive’s 68,750 stock-settled stock appreciation rights having an
exercise price of $8.56 that are otherwise scheduled to vest on November 7,
2012.

(vii)      Executive shall be entitled to receive outplacement services at a
level commensurate with Executive’s position with WSI though a WSI-selected or
approved provider paid directly by WSI. Such services may not be completed later
than December 31, 2013.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that Executive materially violates
any of the covenants set forth in Section 14 or Section 16, all payments and
benefits described in this Section 2.A. (other than in Section 2.A.(i)) shall
cease and Executive shall forfeit any and all rights to receive them. For the
avoidance of doubt, if any payments or benefits have become due and payable
prior to Executive’s material violation of any of the covenants set forth in
Section 14 or Section 16 but have been delayed pursuant to the six-month delay
under Section 409A described above, then the delayed payments will continue to
be payable to Executive in accordance with the applicable timing provisions
described above.

B.      All payments shall be treated as wages and will be subject to
withholding of applicable taxes, employee social security contributions and
other amounts under applicable law.

C.      Executive agrees and acknowledges that after March 16, 2012 she will no
longer be an employee of WSI which means, without limitation, that: (a) she will
not earn or accrue any paid personal leave or vacation; (b) she shall not be
eligible for active employee coverage under WSI’s medical, dental and/or vision
plans provided that her current health coverage will extend through March 31,
2012; and (c) she shall not participate in or contribute to any WSI-sponsored
employee benefit plan or program or any compensatory arrangement of any kind
(except under COBRA). Executive further agrees that for purposes of determining
any employee benefits owed to her and other for compensatory purposes, her
employment shall be treated as having been terminated effective on the
Separation Date. Executive acknowledges and agrees that she shall not receive or
be entitled to additional grants of stock or other equity based awards after the
Separation Date, nor shall her previously granted stock options or other equity
awards vest after the Separation Date except as set forth in Section 2.A.(vi)
hereof. Executive shall have such period of time from the Separation Date to
exercise her stock options as set forth in the applicable option grant
agreements.

3.      Executive will be entitled to receive her vested benefits under the
Williams-Sonoma, Inc. 401(k) Plan.

Executive’s right to the benefits described in this Section 3 shall not be
subject to the requirement that she sign and not revoke a release of claims in
favor of WSI unless required by the applicable plan.

The provisions of Section 2 and Section 3 are intended to be and are exclusive
and in lieu of any other rights or remedies to which Executive may otherwise be
entitled, whether at law, tort or contract, in equity, or under any agreement,
plan or arrangement (other than the payment of accrued but unpaid wages, as
required by law, and any unreimbursed reimbursable expenses). Executive will be
entitled to no other severance, benefits, compensation or other payments or
rights upon a termination of employment, including, without limitation, any
severance payments and/or benefits provided in any employment-related agreement,
other than those benefits expressly set forth in Sections 2 and 3 of this
Agreement or pursuant to written equity award agreements with WSI.

 

3



--------------------------------------------------------------------------------

4.      In addition to retiring from her director and officer positions with
WSI, Executive further agrees to resign, effective upon the Separation Date,
from any position as an officer or director of any subsidiary or related company
of WSI. At WSI’s request, Executive will complete all necessary paperwork and
provide such necessary information to effectuate those resignations. Executive
waives any rights to give or receive notice with respect to such resignations.

5.      Executive agrees that she shall cooperate with WSI to transition her
duties and responsibilities in a mutually respectful manner, and that she and
WSI shall mutually agree upon the announcement regarding Executive’s departure
from WSI.

6.      Executive agrees to return any laptop, mobile phone, mobile devices,
iPad, cell phone and other WSI property she received through employment at WSI
by no later than March 16, 2012, except that Executive may retain one WSI laptop
computer after giving WSI the opportunity to remove all WSI data and information
from that computer. Executive also acknowledges that during the period that she
remains on WSI’s payroll, she shall comply with all WSI Company Policies and
practices.

7.      In consideration of the payments and other benefits made to Executive in
accordance with paragraph 2 above, which are in addition to anything Executive
is otherwise entitled to receive from WSI, Executive fully and forever
discharges WSI, all affiliated and related companies and their predecessors,
successors and assigns, as well as each of their officers, directors, employees,
agents, representatives and shareholders (collectively, the “Released Parties”)
from all liability upon claims and causes of action of any nature whatsoever,
known and unknown, suspected and unsuspected, which Executive may have against
the Released Parties as of the effective date of this Agreement. This release
includes any claims under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the California Fair Employment and Housing
Act, the California Labor Code, including but not limited to Section 132a, and
any other claims arising from her employment, including under the laws of
contracts, torts, otherwise. This release does not include claims that cannot be
released as a matter of law, such as those for indemnity under Labor Code § 2802
or Executive’s Indemnity Agreement.

WSI, on behalf of itself and all of its subsidiaries, affiliates, directors and
officers, voluntarily, knowingly and willingly releases and forever discharges
Executive from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever which WSI
or its subsidiaries, affiliates, directors, administrators, successors or
assigns ever had, now have or hereafter can, shall or may have by reason of any
matter, cause or thing whatsoever arising through and including the Separation
Date, other than claims for conduct which is criminal in nature or violates
WSI’s intellectual property rights.

8.      Executive represents that she has carefully read and fully understands
all of the terms of the Agreement, and that she has had the opportunity to and
in fact has sought legal advice and assistance. Executive further represents
that she knowingly and voluntarily agrees to all of the terms set forth in this
Agreement and that she was not coerced to enter into this Agreement.

 

4



--------------------------------------------------------------------------------

9.      Both parties agree and acknowledge that this release extends to unknown
and unsuspected claims and causes of action. Other than with respect to these
express exceptions, Executive and WSI each agree to waive their rights under
Section 1542 of the California Civil Code, which provides that:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which if
known by her/him, must have materially affected her/his settlement with the
debtor.

10.      Executive acknowledges that WSI is not entering into this Agreement
because it believes that Executive has any cognizable legal claim against the
Released Parties as defined above. Executive acknowledges that the purpose of
this Agreement is to provide for a mutually acceptable transition of her
employment upon her retirement and to settle all potential disputes between the
parties, while at the same time protecting the Released Parties and Executive
from the expense and disruption that is so often incurred in a lawsuit. If
Executive elects not to sign this Agreement, the fact that this Agreement was
offered in the first place will not be understood as an indication that the
Released Parties believed Executive was discriminated against or treated
unlawfully in any respect and/or was entitled to the consideration offered
pursuant to this Agreement.

11.      Executive warrants and represents that she has not filed and has not
assigned any claims or causes of action covered by the release in this Agreement
which have not been dismissed, closed, withdrawn or otherwise terminated either
prior to or as part of this Agreement.

12.      The parties hereto represent and acknowledge that in executing this
Agreement, they have not relied upon any representation or statement made by any
of the parties or by any of the parties’ agents, attorneys or representatives
with regard to the subject matter, basis or effect of this Agreement, other than
those specifically stated in this written Agreement.

13.      Executive agrees that except as otherwise expressly provided in this
Agreement, prior to the Company’s public disclosure of this Agreement, the terms
of this Agreement may not be disclosed in whole or in part to any individual or
any other entity, except (i) Executive’s spouse, (ii) tax adviser, (iii) legal
counsel, and (iv) on WSI’s side, employees, agents or representatives of WSI who
have a need to know in order to perform their job duties, including the
successful implementation of the terms of this Agreement, or as may be required
by law or reasonable business necessity. Any comment by Executive or WSI in
response to inquiries by any other persons regarding her departure from WSI
shall be consistent with the press release attached hereto as Exhibit A.
Executive specifically agrees that her spouse, lawyer, and tax advisor have been
fully briefed on, and will comply with, this confidentiality provision, and that
any breach by her spouse, lawyer, and/or tax advisor of this confidentiality
provision will be a breach by Executive and will subject her to claims by WSI
for damages.

 

5



--------------------------------------------------------------------------------

14.      Executive shall, at all times, hold in a fiduciary capacity for the
benefit of WSI or any subsidiary or affiliate companies (the “Control Group”)
all secret or confidential information, knowledge, or data relating to the
Control Group or its business (which shall be defined as all such information,
knowledge, and data coming to the Executive’s attention by virtue of her
employment at WSI except that which is otherwise public knowledge or generally
known within WSI’s industry). Executive shall not at any time, without prior
written consent of WSI, unless compelled pursuant to the order of a court or
other body having jurisdiction over such matter or unless required by lawful
process or subpoena, communicate or divulge any such information, knowledge or
data to anyone other than the Control Group and those designated by it, or use
any such information, knowledge or data, other than for the benefit of the
Control Group.

Executive shall not, at any time, make any statements or comments (i) to any
form of media or likely to come to the attention of any form of media of a
negative nature that reasonably could be considered to have an adverse impact on
the business or reputation of the Control Group, WSI’s Board of Directors (the
“Board”) or any senior officer of the Control Group, or (ii) to any employee of
the Control Group or to any supplier or customer of the Control Group of a
negative nature that reasonably could be considered to have an adverse impact on
the business or reputation of the Control Group or the Board or any senior
officer of the Control Group. WSI shall direct its CEO, the CEO’s direct
executive reports, and WSI’s Board of Directors not to disparage Executive in
any manner likely to be harmful to Executive or her business, business
reputation or personal reputation; provided that both parties may respond
accurately and fully (i) where required in compliance with legal process or
subpoena, (ii) in response to inquiry from a court or regulatory body, or
(iii) in response to inquiry from the Board.

While Executive is receiving any amounts pursuant to Section 2 hereof, Executive
will not directly or indirectly recruit, solicit or induce, or attempt to
induce, any employee, consultant or vendor of the Control Group to terminate
employment or any other relationship with the Control Group. Executive
acknowledges that the restrictions contained in this paragraph are necessary for
the protection of the business and goodwill of the Control Group and are
considered by Executive to be reasonable for such purpose.

Executive acknowledges and agrees that all intellectual property created, made
or conceived by Executive (solely or jointly), at any time while she was
employed by WSI, shall be owned exclusively by WSI. In addition, Executive
agrees that this Agreement shall constitute an assignment to WSI of Executive’s
residual intellectual property rights, if any, in all such work, and agrees to
assist WSI with securing patents, registering copyrights and trademarks, and
obtaining any other forms of intellectual property protection in the United
States and in other countries. For purposes of this Agreement, ‘“intellectual
property” includes business ideas and methods, confidential information,
inventions, product designs, artwork, graphic designs (including, for example,
catalog designs, in-store signage and posters), web page designs, audio/visual
works, package designs, store interior and exterior designs, trademarks, and any
other works of authorship, any of which relates to the actual or anticipated
business of the Control Group or results from or is suggested by any work
performed by employees for or on behalf of the Control Group.

 

6



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement, in the event of a breach
or threatened breach by Executive of any provision of this Section 14, Executive
and WSI agree that WSI shall be entitled to injunctive and declaratory relief
from a court of competent jurisdiction to restrain Executive from committing
such breach of this Agreement.

The provisions of this Section 14 shall survive the termination of Executive’s
employment with WSI; provided, however, that the provisions shall cease to apply
after WSI’s uncured failure to fulfill its obligations to Executive under
Section 2 of this Agreement after WSI is provided with written notice by
Executive thereof and a thirty day period in which to cure such alleged failure.

15.      In the event that Executive is made a party to or is threatened to be
made a party to or is involuntarily involved in any action, suit or proceeding,
whether civil, criminal, administrative or investigative (hereinafter a
“Proceeding”), by reason of the fact that she was an officer of the Company or
was serving (during such person’s tenure as officer) at the request of WSI, any
other corporation, partnership, joint venture, trust or other enterprise in any
capacity, whether the basis of a Proceeding is an alleged action in an official
capacity as an officer or in any other capacity while serving as an officer,
shall be indemnified and held harmless by WSI to the fullest extent authorized
by California Law, as the same exists or may hereafter be amended (but, in the
case of any such amendment, only to the extent that such amendment permits WSI
to provide broader indemnification rights than said law permitted WSI to provide
prior to such amendment), against all expenses, liability and loss (including
attorneys’ fees, judgments, fines, or penalties and amounts to be paid in
settlement) reasonably incurred or suffered by Executive in connection
therewith. The right to indemnification conferred in this Section 15 shall be a
contract right and shall include the right to be paid by WSI the expenses
incurred in defending a Proceeding in advance of its final disposition;
provided, however, that, if California Law requires, the payment of such
expenses in advance of the final disposition of a Proceeding shall be made only
upon receipt by the corporation of an undertaking by or on behalf of Executive
to repay all amounts so advanced if it shall ultimately be determined that she
is not entitled to be indemnified under this Section 15 or otherwise. No
amendment to or repeal of this Section 15 shall apply to or have any effect on
any right to indemnification provided hereunder with respect to any acts or
omissions occurring prior to such amendment or repeal.

If a claim for indemnity under paragraph (a) of this Section 15 is not paid in
full by WSI within 90 days after a written claim has been received by WSI,
Executive may at any time thereafter bring suit against WSI to recover the
unpaid amount of the claim and, if successful in whole or in part, Executive
shall also be entitled to be paid the expense of prosecuting such claim
including reasonable attorneys’ fees incurred in connection therewith. It shall
be a defense to any such action (other than an action brought to enforce a claim
for expenses incurred in defending a Proceeding in advance of its final
disposition where the required undertaking, if any is required, has been
tendered to the corporation) that Executive has not met the standards of conduct
which make it permissible under California Law for WSI to indemnify Executive
for the amount claimed, but the burden of proving such defense shall be on WSI.
Neither the failure of WSI (including the Board, independent legal counsel, or
its shareholders) to have made a determination prior to the commencement of such
action that

 

7



--------------------------------------------------------------------------------

indemnification of Executive is proper in the circumstances because she has met
the applicable standard of conduct set forth in California Law, nor an actual
determination by WSI (including the Board, independent legal counsel, or its
shareholders) that Executive has not met such applicable standard of conduct,
shall be a defense to the action or create a presumption that Executive has not
met the applicable standard of conduct.

The rights conferred in this Section 15 shall not be exclusive of any other
rights which Executive may have or hereafter acquire under any statute,
provision of the Articles of Incorporation, bylaw, agreement, vote of
shareholders or disinterested directors or otherwise, to the extent the
additional rights to indemnification are authorized in the Articles of
Incorporation of the corporation.

16.      In consideration of this Agreement, Executive will fully cooperate with
WSI and its counsel as it relates, in any way, to any issue or matter that may
arise as the subject of litigation or administrative inquiry, which occurred
during her employment with or other services to WSI. Full cooperation shall
include, but not limited to, review of documents, attendance at meetings, trial
or administrative proceedings, depositions, interviews, or production of
documents to WSI without the need of the subpoena process. In addition, as a
condition to WSI executing this Agreement and providing the benefits hereunder,
Executive agrees to cooperate in all matters relating to the transition of her
employment (including with respect to internal and external communication plans)
and other matters reasonably requested by the Board of Directors of WSI, whether
before or after the Separation Date. Such cooperation shall be at mutually
convenient times and places, and be subject to reasonable reimbursement of
Executive’s lost compensation and expenses.

17.      This Agreement shall be binding upon and shall inure to the benefit of
the parties and their heirs, administrators, representatives, executors,
successors and assigns.

18.      This Agreement and all rights, duties and remedies hereunder shall be
governed by and construed and enforced in accordance with the laws of the State
of California, without reference to its choice of law rules. Any party alleging
breach of the Agreement shall pursue claims, if any, in arbitration under the
commercial (and not the employment) rules of the Judicial Arbitration and
Mediation Services (JAMS). The Arbitrator shall be empowered to award the party
prevailing in any such arbitration its fees and costs. Before the filing of such
claims, the parties agree to engage in mediation, in good faith with intent to
attempt to resolve their disputes, through a mutually agreed upon mediator.

19.      This Agreement sets forth the entire agreement between the parties
hereto and fully supersedes any and all prior agreements or understandings,
written or oral, between the parties hereto pertaining to the subject matter
hereof. Without limiting the foregoing, if there are any conflicts between this
Agreement and the Employment Agreement, this Agreement shall control.

20.      Executive and WSI shall each be responsible for payment of their own
respective fees, legal costs and related expenses, if any, incurred in
connection with the matters resolved by this Agreement.

 

8



--------------------------------------------------------------------------------

21.      Executive acknowledges and agrees that neither WSI nor its advisors
have made any representations to her regarding the tax consequences to Executive
of any compensation or benefits subject to this Agreement. Such tax consequences
are solely Executive’s responsibility.

22.      This Agreement is intended to be exempt from or comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. Executive agrees to amend this Agreement and to take
such reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition to Executive under
Section 409A, so long as such amendment or action does not reduce Executive’s
benefits hereunder. Without limiting Section 21 hereof, in no event will WSI
reimburse Executive for any taxes that may be imposed on Executive as a result
of Section 409A.

23.      Executive warrants that she has been advised to review this Agreement
with legal counsel and that she has been supplied with, has read and has had an
opportunity to discuss the terms of this Agreement with her attorneys. Executive
further warrants that she fully understands the contents and effect of this
document, approves and accepts the terms and provisions of this Agreement,
agrees to be bound thereby, and signs the same of her own free will. Executive
has twenty-one days to review the Agreement, although she need not take all of
that time, and shall have seven (7) days after she signs this Agreement to
reconsider and revoke this Agreement. Any revocation of this Agreement by
Executive following her execution of this Agreement must be in writing and
delivered to Linda Lewis, whose address is 3250 Van Ness Avenue, San Francisco,
CA 94109 no later than the close of business of the seventh (7th) day following
Executive’s execution of this Agreement. Provided no revocation is delivered,
the Effective Date of this Agreement shall be the day after the expiration of
the revocation period or the day of notice by WSI that the condition has been
removed, whichever is later.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

Agreed to this 7th day of March, 2012.

 

  /s/ Sharon McCollam

 

    /s/ Laura Alber

Sharon McCollam  

By: Laura Alber

Williams-Sonoma, Inc.

 

10